 ST. REGIS PAPER CO.St. Regis Paper CompanyandDistrict No. 99,Inter-nationalAssociation ofMachinists and Aero-space Workers,AFL-CIO. Case 1-CA-1271510 August 1987SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 11 December 1978 the National Labor Rela-tions Board issued a Decision and Order in whichitfound that St. Regis Paper Company (the Re-spondent) violated Section 8(a)(5) and (1) of theAct by refusing to recognize District No. 99, Inter-nationalAssociation of Machinists and AerospaceWorkers, AFL-CIO (the Union) as the bargainingrepresentative of a certified unit of garage employ-ees at Bucksport, Maine, to which garage employ-ees at First Machias Lake, Maine, had been accret-ed, and to which the Board added two nonsupervi-sory mechanics on the wood harvester maintenancecrew as well.1 The Board also found that the Re-spondent violated Section 8(a)(3) and (1) of the Actby transferring employeesErvinGoogins andWayne Haslam from its First Machias Lake garagefacility to its Bucksport garage in an effort to shapethe unit by transferring employees who were unionmembers.Thereafter, the Board filed an application for en-forcement of its Order with the United StatesCourt of Appeals for the First Circuit. On 9 July1979 the court granted the Board's motion to with-draw its application for enforcement in order toallow the Board to reconsider its decision in lightof various decisions of that court involving thestandard to be used in adjudging alleged violationsof Section 8(a)(3) of the Act.After reconsideration in light of the Board's de-cision inWright Line,2the Board found that theRespondent failed to demonstrate that it wouldhave transferred employees Googins and Haslamhad they not been union members and, therefore,that the Respondent's transfer of Googins andHaslam to its Bucksport garage was discriminatoryand the Respondent thereby violated Section8(a)(3) and (1).1239 NLRB688 (1978)Chairman Dotson and Members Johansen andStephens were not then members of the Board and did not participate inthat decision2Wright Line,251 NLRB 1083 (1980), where theBoardset forth for-mally thetest forcausationto be usedin resolving cases alleging viola-tions of Sec 8(a)(3)293On 2 April 1981 the Board issued its Supplemen-talDecision and Order3 reaffirming its Decisionand Order issued in this proceeding on 11 Decem-ber 1978.On 23 March 1982 the United States Court ofAppeals for the First Circuit affirmed and enforcedthe Board's Order except insofar as it ordered theRespondent to recognize or bargain with the Unionas the representative of mechanics at First MachiasLake (First Lake) or elsewhere, or to apply theterms and conditions of the collective-bargainingagreementto such locations.4 The court remandedthe case to the Board for further proceedings con-sistentwith its opinion that the Board should exam-ine the Respondent's many changes that occurredsince the Board first rendered its decision.On 8 July 1982 the Board notified the partiesthat it had decided to accept the remand and invit-ed each party to file a statement of position. Pursu-ant to this notice the Respondent and the GeneralCounsel filedstatements.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has given full consideration to theviews of the court, the Respondent's affidavits, andto the parties' contentions in their respective state-ments of position and finds,in agreementwith thecourt, that there is merit in the Respondent's con-tention that the Board's order directing the Re-spondentto bargainwith the Union as the repre-sentativeof mechanics is now so outdated as to bemoot and incapable of enforcement.In remandingthisproceeding, the court notedthat more than 5 years have passed since the factsunderlying the challenged decision took place andmore than 3 years have passed since the Board firstissued its original decision.5 The court stated that,since the date of the Board'soriginaldecision, thecourt had been informed by affidavits of the Re-spondent, which were not contested by the Board,6a 255 NLRB 529 (1981)ChairmanDotsonand MembersJohansen andStephens were not then members of the Boardand did not participate inthat decision*NLRB v St. Regis Paper Co,674 F.2d 104 (1st Cir 1982). The courtnoted at fn 6 of its decision thatemployee Googins is now deceased, sothat part of the Board'sOrderrequiring the Respondentto offer him re-instatement at First Lake is mootThe heanng beforethe judge was held in mid-1977, hisdecisionissued a year later,10 July 1978 The Board's initial decision issued IIDecember 1978 239 NLRB 688 (1978) Thereafter, the Board reconsid-ered the 8(a)(3) charge,and reaffirmed its originaldecision on 2 April1981 255 NLRB 529 (1981)On 7 October 1981 the General Counsel,in responseto the Respond-ent's 30 September 1981 submission of a supplementalaffidavit in supportof its earlier motion to dismissthe enforcementproceeding as moot, indi-cated that the supplementalaffidavitwas notreceived by the attorneysrepresenting the GeneralCounsel until 5 October 1981 Consequently,when the Boardfiledits response to the Respondent'smotion to dismissthe enforcementproceeding on 2 October 1981, no referencewas madeto the issues raised in the Respondent's supplementalaffidavit285 NLRB No. 39 294DECISIONS OF THENATIONALLABOR RELATIONS BOARDthatmany changes have occurred, i.e.,,the Buck-sport garage was closed in April 1980; First Lakewas closed in February 1981 and some of its per-sonnel and materials were transferred to ColsonField, which was reopened; and there are currentlythree hourly mechanics assigned to Colson Field,and none of them has ever been a member of theUnion or had dues checked off while with the Re-spondent.7The court indicated that it was troubled by theRespondent's contention that the Board's order di-recting it to bargain with the Union as the repre-sentative of mechanics at First Lake is now so out-dated as to be moot and incapable of enforcement.The court also noted that, while courts of appealsdo not normally take into account changes in cir-cumstances since the date of the Board proceedingsunder review, the changes in this proceeding are sofundamental that they are not easily ignored.The court further noted that it was aware that abargaining obligation is not normally ended simplyby relocation of the employer's facilities. However,it indicated concern that, if it were to enforce theBoard's order directing bargaining at First Lake,the Board would construe it so as to direct the Re-spondent to bargain with the Union on behalf ofthe three hourly mechanics, not now members oftheUnion, at Colson Field. Additionally, thiswould seem to require the Respondent to bargainin a unit in which there is little or no basis for as-suming the Union today enjoys the support of anyof the employees. In such unusual circumstancesthe court thought it proper to remand so that theBoard may reconsider its order in light of presentrealities, consistent with past practice, to avoid im-mediately locking the parties into a lengthy bar-gaining relationship on the basis of ancient events.Pursuant to its remand, the court directed thatthe Board consider whether circumstances justifythe application of the bargaining order, now ad-dressed to the defunct First Lake, to any locationother than First Lake; whether any purpose re-mains to be served by such order at this time; and,if so, whether the Board should reword its order soas to make its scope and effect clear, identifyingthe location or locations to which it now applies.The court concluded that it was reluctant toissue the process of the court to enforce an orderwhose current applicability and scope are so indoubt and whose obsolescence is a real possibility.7The record shows that Alfred Wood, presently a salaried mechanic,was transferred from First Lake to Colson Field in February 1981Woodhad been a member of the Union, but revoked his payroll authorizationand resigned his membership on 23 February 1977, prior to becoming asupervisor for the mechanics working on the now defunct mechanicalharvester operationThe Respondent's affidavits8 show, in part, thatthe First Lake garage continued to be manned bybargaining unit personnel until February 1981; thatno mechanics have been permanently assigned' to'First Lake since it closed; that the mechanical har-vester crew mechanics were disbanded in Decem-ber 1980; that Respondent has sold its loggingtrucks and other logging equipment; that due toeconomic conditions it planned to employ only onesalariedmechanic, one hourly mechanic, and oneworking foreman' at Colson Field after November1981; that there was no likelihood of the recall ofany laid-off mechanics until early summer 1982;thatGoogins, Haslam, and Norton signed payrolldeduction authorizations for union dues before 18July 1977, the Respondent honored the authoriza-tions and paid the amounts deducted to the Union,and they were the only mechan ics permanently as-signed from Bucksport garage to First Lake garageor any other location; that, during all times payrolldeduction authorizations for deduction of uniondues were in effect, the Respondent made such de-ductions and paid such dues to the Union; and thatallwages and benefits contained in the June 1976collective-bargaining agreement were extended toallmechanics including those permanently assignedto First Lake, excepting only provisions on lunch-breaks and holidays, and neither of these provisionsresulted in any loss of money to mechanics at FirstLake.We find, in agreement with the court, that therehas been an unfortunate delay of more than 4 yearssince the Board's original unit determination hereinand our finding that the Respondent refused to bar-gain with the Union, and that there have been sig-nificant changed circumstances in the Respondent'soperations.As pointed out by the Respondent, except forAlfred Wood, who was a member of the Union butresigned in 1977, there is no evidence that any unitemployees at the Colson Field garage have been orwish to be represented by the Union. The Board'sbargaining order, if enforced, would have the un-desirable result of requiring that current employeesbe represented by a union they have not chosen torepresent them.It is clear from the Respondent's affidavits thatits operations and circumstances are completely dif-ferent today than they were several years agowhen this proceeding originated. There is no evi-dence that the Respondent must bear full responsi-sTwo affidavits were filed by Robert D. Cope, manager of the Maineregion of the Northern Timberlands Division of the Respondent, datedSeptember 1981. ST. REGIS PAPER CO.bility for the deterioration of the unit that we hadpreviously found appropriate.Most of the changed circumstances in the Re-spondent's operations and in the appropriate unitsince the Board'soriginalunit determination thathave resulted in the constant erosion and deteriora-tion of theunithave been involuntary and imposedby factors over which the Respondent has hadvery little input or control, i.e., economic cyclesthat affect the Respondent's operations when thedemand for paper is down, change of seasons, andthe normal everyday changes involving the promo-tion, layoff, transfer, firings, hirings, and death ofemployees.Under these circumstances,we findthat the purposes and policies of the Act requirethat we find that the Respondent's bargaining obli-gation no longer continues, that the bargaining unitis nolonger appropriate in view of its reduction insize andthe new employees in the unit, that theBoard'sbargaining order has become moot, andthat the collective-bargainingagreementbetweenthe Respondent and the Union is inoperable.We have carefully reexamined and reconsideredthe entire record in this case, including the state-ments of position of the General Counsel and theRespondent, in the light of the court's remand, andhave decided to vacate that portion of our Supple-mental Decision and Order having to do with theRespondent's obligation to bargain with the Unionand its obligation to apply the collective-bargainingagreementto certain of its garage locations.Wefind it appropriate to modify our Order to thisextent, inasmuch as the court remanded the pro-ceeding to the Board for a limited purpose and en-forcedit inall other respects.Accordingly, as we find that our bargainingremedy is moot and no longer appropriate in viewof the Respondent's changed circumstances, weshall amend the Order by deleting thatlanguagethat requires the Respondent to bargain with theUnion in the appropriate unit and to apply theterms and conditions of its collective-bargainingagreementwith the Union to its First Lake garagemechanics including the processing of grievances.As the court has already enforced our Order inpart, our new Order will be limited to the findingsherein.AMENDED REMEDYThe Board in its original decision in this pro-ceeding ordered that the Respondent, on request,transfer Ervin Googins and Wayne Haslam to theFirstMachias Lake garage facility and make theunit employees whole, with interest, for any lossesthey have suffered by reason of the Respondent'sfailure to honor the contract as to the First Lake295mechanics. As the court noted, Googins died afterthe issuance of the Board's decision and before theissuance of the court's decision and, therefore, theorder requiring the Respondent to offer him atransfer is moot.9 However, as the Board has statedon various occasions, backpay is based not on aprivate right but rather on a public right estab-lished to vindicate the policies of the Act.1 ° Thedeath of a discriminatee does not, therefore, obvi-ate the need , for the backpay that is intended, alongwith other remedial provisions, to reestablish thesituation as it would have existed absent the unfairlabor practices, thereby dissipating, removing, oravoiding the consequences of the illegal conduct.Where, as here, a discriminatee has died, the Boardhas specifically ordered his estate made whole forany financial loss suffered as a result of the unlaw-ful conduct against him.In view of the above considerations, we find themake-whole remedy with respect to Googins sur-vived his death. Accordingly, we reaffirm that por-tion of our original Order requiring the Respond-ent to make Googins whole, and we shall modifyour Order to require that the Respondent pay toErvin Googins' estate any loss of earnings Googinsmay have suffered by reason of the discriminationagainst him. However, since the Respondent's obli-gation to return Ervin Googins to the First Ma-chias Lake garage facility ended with his death, weshall limit the backpay period from the date of thediscrimination against Googins to the date of hisdeath.Any backpay is to be computed as pre-scribed inF.W. Woolworth Co.,90NLRB 289(1950),with interest as set forth inNew Horizonsfor the Retarded.I IORDERThe National Labor Relations Board orders thatthe Respondent, St. Regis Paper Company, Buck-sport,Maine, its officers, agents, successors,and as-signs, shall1.Cease and desist from(a)Restraining or coercing employees into with-drawing from membership in District No. 99, Inter-nationalAssociation of Machinists and AerospaceWorkers, AFL-CIO by attempting to transfer em-ployees from one job location to another.According to the Respondent's affidavit, Ervin Googins died in June19791° Lauderdale Lakes General Hospital,239 NLRB 895 (1978)11 Inaccordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 will be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U.S C § 6621 Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977) 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Discouraging membership in, or activities onbehalf of, District No. 99,InternationalAssociationof Machinists and Aerospace Workers, AFL-CIO,or any other labor organization of its employees,by transferring employees because of their mem-bership in such labororganization,or otherwisediscriminating in regard to their hire or tenure ofemployment or any terms or conditions of employ-ment of its employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, returnWayne Haslam to theFirstMachias Lake garage facility if reopened.(b)Make whole Ervin Googins' estate for anyloss of earnings Googins may have suffered, fromthe date of discrimination until the date of hisdeath, by reason of the discrimination against himin the manner set forth in the amended remedy sec-tion of this decision.(c) Post at its facilities at Bucksport, Maine, andat the First Machias Lake garage, if reopened, oth-erwise at Colson Field garage, copies of the at-tached notice marked "Appendix." 12 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 1, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER STEPHENS,dissenting.I agree that the delay in this case is unfortunate,but I cannot agree that the passage of time and thechanges cited by the Respondent constitutereasonsfor withdrawing the bargaining order. This is not aGisselcase.' The Union involved here was certifiedin 1958 and, after its initial certification year, it en-joyed a rebuttable presumption of majority. SeeFall River Dyeing & Finishing Corp. v. NLRB, 482U.S. 27 (1987). The court of appeals upheld the12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "NLRB v. Gissel Packing Co.,395 U.S. 575 (1969).finding that the employees at First Lake wereproperly accreted into the unit and that thereforethe Respondent violated Section 8(a)(5) and (1) ofthe Act when it originally refused to apply the col-lective-bargaining agreement to those employees;and none of the changes cited by the Respondentfollowing the court's remand-relocation to a facil-ity 11 miles away, downsizing of operations, andturnover in personnel-would constitute groundsfor withdrawing recognition from a union enjoyinga rebuttable presumption of majority.Neither do I see any injusticein issuingthe bar-gaining order. It is not for indefinite duration. TheBoard orders only that good-faith bargaining takeplace for a reasonable period of time. If after thatperiod expires the parties are unable to reachagreement and employees are dissatisfied withunion representation, the employees are free to pe-tition for decertification. Relieving the Respondentof a bargaining obligation that other employersbear regardless of turnover and reductions in plantsizesimply because litigating the Respondent'sunfair labor practices has consumed a great amountof time does not, in my view, effectuate the poli-cies of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain our employees from orcoerce them into withdrawing their membership inDistrictNo. 99, International Association of Ma-chinists and Aerospace Workers, AFL-CIO by at-tempting to transfer them from our First MachiasLake garage facility to our Bucksport,Mainegarage.WE WILL NOT transfer employees from First Ma-chias Lake to Bucksport because of their member-ship in District No. 99, International Association ofMachinistsand Aerospace Workers, AFL-CIO.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-ciseof the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, transfer WayneHaslam tothe First Machias Lake garage facility if reopened.WE WILL make whole Ervin Googins' estate forany loss ofearningsGoogins may have suffered byreason of the discrimination against him, with inter-est.ST. REGISPAPER COMPANY